Citation Nr: 0307408	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel







INTRODUCTION

The veteran ha verified active service from July 1979 to May 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the RO.  The 
claim was remanded in June 1999 for further development and 
consideration.  


FINDINGS OF FACT

1.  To the extent possible, all identified relevant evidence 
has been obtained necessary for an equitable disposition of 
the claim for service connection for major depression.

2.  The veteran was discharged from the military due to his 
chronic abuse of alcohol and drugs.

3.  Major depression was not initially diagnosed until 
several years later, well after his period of service in the 
military had ended.  

4.  There is no medical evidence of record indicating the 
major depression developed as a result of service or caused 
the alcohol and drug abuse.  


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board finds that VA's duties pursuant to the VCAA, where 
triggered, have been fulfilled.  In each instance, as it 
became apparent that there may be any information, or medical 
or lay evidence, not previously provided to VA, that may have 
been necessary to substantiate the veteran's claim, VA 
notified the veteran both of the necessary information, and 
also of which evidence the veteran was to submit, and which 
evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows the veteran was notified of each of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statement of the case (SSOC).  When 
considered collectively, those documents apprised him of the 
type of evidence needed to substantiate his allegations-and 
prevail, and of the governing laws and regulations.  The RO 
also notified him of what the evidence must show, what he 
needed to still submit, and what VA would obtain for him-
if he provided the basic information necessary to conduct a 
search.  The RO also informed him that if he disagreed with 
the RO's consideration of the evidence, or reasons provided, 
he should write and explain why.  The RO thus informed him 
that he was to submit any additional evidence.

Of equal or even greater significance, the RO also sent the 
veteran VCAA development letters.  Additionally, the RO also 
informed him each time it was unable to successfully obtain 
his records, apprised him of his responsibilities 
as a result, and instructed him on exactly what would happen 
next.  The RO also specifically cited the new statutes and 
regulations resulting from the VCAA.  So, again, VA has 
apprised him of the duties to notify and assist, including 
insofar as when these duties are triggered and exactly what 
action can be expected from VA in response to this.

Considering all of the above, it is clear that VA has met its 
preliminary duty to notify in this case.  Because no 
additional evidence has been identified by the appellant as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant of what hypothetical evidence would be secured by 
VA and what evidence would be secured by him is harmless.  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all of his relevant 
service medical records, scheduled a VA examination, and 
obtained other VA, private, and government records concerning 
his claim as well.  And no other evidence, not already of 
record, has been cited as relevant to the claim.  
Obviously then, none need be obtained since none exists.  

In this regard, the Board notes that the argument has been 
advanced on the appellant's behalf, in the Informal Hearing 
Presentation submitted by his representative, that the 
veteran should be given an additional VA examination in order 
to ascertain whether it is possible that his major depression 
manifested to a degree of at least 10 percent within one year 
of his active service, so that service connection might be 
established under the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  See, too, 38 U.S.C.A. §§ 1101, 1112, 
1113.  However, for the reasons discussed below, the Board 
finds that another VA examination is not warranted.

The first reason for not requesting another VA examination is 
because several of the doctors who examined the veteran 
determined that his major depression does not include the 
symptoms commonly associated with a psychosis.  Indeed, this 
has been clinically ruled out on more than one occasion.  
Consequently, since the veteran does not have a psychosis, he 
obviously cannot receive the benefit of the presumptive 
provisions anyway, even if another VA examination was 
requested.

VA also has been unable to contact the veteran since 2002 and 
has not heard from him.  Mail sent to him as recently as 
March 2003, at his most recent address of record, was 
returned as undeliverable because he had moved and his new 
address is unknown.  It is his responsibility to keep VA 
apprised of his current address so that he can be notified of 
the need to submit additional supporting evidence or, in this 
particular instance, of the need to have him re-examined if 
this was determined to be necessary to decide his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); see also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need mail notice only 
to the latest address of record in order for the presumption 
of administrative regularity to attach).  See, too, YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  And in order to rebut 
this presumption, by "clear and convincing evidence to the 
contrary," the veteran must establish both that the mailing 
was returned as undeliverable and that there were other 
possible and plausible addresses available to VA at the time 
of the Board's decision.  See Davis v. Principi, No. 01-323 
(U.S. Vet. App. Mar. 18, 2003).

Here, though, although the recent mailings were returned as 
undeliverable, neither the veteran nor his representative has 
provided a valid new address where the veteran can be 
contacted.  So there simply is no reasonable means of 
contacting him, even if VA tried again to get in touch with 
him.  Thus, scheduling another VA examination would be 
factually impossible.  And although VA has a duty to assist 
him in the development of his claim, this duty is not "a 
one-way street."  If he wishes help in supporting his claim, 
even in the current VCAA environment, he cannot passively 
wait for it.  Rather, he must provide the information that is 
critically necessary to maintaining the line of communication 
between him and VA  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
He has failed to do this, so another VA examination will not 
be requested, in spite of his representative's plea for 
another evaluation.

VA has done everything possible to assist the veteran with 
his claim.  So VA has satisfied its duties to notify and 
assist.  Further development and further expending of VA's 
resources is not warranted since the veteran has been given 
adequate notice of the need to submit supporting evidence or 
argument.  He also will not be prejudiced by the Board's 
decision because VA already has complied with the 
requirements of the VCAA and implementing regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is legitimate reason to question whether a disease 
or injury noted in service was chronic, then a showing of 
continuity of symptomatology after discharge is normally 
required-unless there is medical evidence that the in-
service condition, although not diagnosed as such in service, 
was chronic, see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the in-service 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may not be granted for a personality 
disorder since it is not a disease or injury within the 
meaning of applicable legislation for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  



The veteran contends that his currently diagnosed major 
depression was incurred during his active service from July 
1979 to May 1980, thereby warranting a grant of service 
connection.  Also, as mentioned earlier, his representative 
argues that the recently diagnosed major depression should be 
service connected because it may have arisen to a degree of 
at least 10 percent within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

During his military entrance examination, the veteran 
reported having some nervous trouble prior to service.  
Additional records and entries dated in September 1979 
indicate he was assessed with nervous tension.  When 
completing a medical history questionnaire in conjunction 
with his Chapter 9 clinical evaluation prior to separation 
from service, he indicated that, in addition to nervous 
trouble, he also had difficulty sleeping, experienced 
depression or worry, and had loss of memory or amnesia.  The 
examiner, however, found the veteran to be clinically normal 
in all relevant aspects-including psychiatrically.  

After the June 1999 remand, the RO obtained the veteran's 
entire personnel (201) file.  His application for enlistment 
shows that he reported that he had never been treated for 
mental, nervous, emotional, psychological or personality 
disorders.  He also indicated that he had never used 
marijuana or other habit forming drugs, and that his use of 
alcohol had not caused the loss of a job, arrests, or 
treatment.  

The veteran's personnel file also revealed that, in January 
1980, he approached his commander after three months with the 
unit and stated that he was emotionally unable to perform his 
duties on an M109 A1 howitzer.  He also said that he was 
dependent on pills and alcohol.  

A subsequent record, also dated in January 1980, indicates 
the veteran needed assessment at mental hygiene, prior to 
enrollment in a rehabilitation program, but that he first had 
to stop drinking.  A March 1980 progress report reveals that 
he had attended only half of his counseling sessions.  
Additional disciplinary problems were noted, and Chapter 9 
discharge proceedings were therefore recommended.  Additional 
records reveal that he made no effort to rehabilitate 
himself, and that he did not have the attitude or desire to 
accept assistance.  According to his DD 214, he eventually 
was separated from service in May 1980 under the provisions 
of Chapter 9 for alcohol or other drug abuse.  

The evidence subsequent to service includes medical records 
from VA facilities at Montrose, New York, and Hampton, 
Virginia; copies of records from the adjudication of the 
appellant's Social Security disability claim and the medical 
records forming the basis for that determination; a September 
1997 VA compensation and pension examination report; and 
private medical records from Hampton/Newport News Community 
Service Board, and Eastern State Hospital.  

A review of these records show that the veteran next received 
treatment in 1989, almost 10 years after separation from 
service, for substance dependence rehabilitation.  The 
hospitalization records from VAH Montrose do not reflect that 
a diagnosis of major depression was made at that time.  

A private hospitalization report, dated October 1993, reveals 
that the veteran identified problems with substance issues.  
Alcohol and cocaine dependence were diagnosed.  A social 
history report prepared in conjunction with these records 
indicates the veteran acknowledged that he was discharged 
from the military due to alcoholism.

Evidence obtained from the Social Security Administration 
(SSA) indicates that agency determined the veteran was 
disabled as of March 1994, due to depression and an organic 
mood disorder.  Other evidence from that agency shows that a 
clinical impression of a depressive disorder, not otherwise 
specified (NOS), versus a dysthymic disorder, NOS, was 
obtained.  

A VA consultation record, dated April 1994, shows that the 
veteran's pertinent medical history was obtained.  At that 
time, he reported psychiatric and substance abuse treatment 
in 1992.  The examiner noted that there was a history of a 
long-standing dependence on alcohol and cocaine.  It was also 
noted that the veteran had shown mood changes, loss of 
family, loss of jobs, and legal problems due to his addictive 
behaviors.  

A September 1995 private hospitalization report indicates the 
veteran was admitted for substance dependence.  The discharge 
summary shows diagnoses of a depressive disorder, NOS, 
cocaine dependence, and a personality disorder, NOS.

Additional private medical and hospitalization records, dated 
in February 1997, reveal that the veteran was assessed with 
recurrent major depression-without psychosis, poly-substance 
dependence, and a passive/aggressive personality disorder.  

In particular, an admission assessment reveals that the 
veteran reported a long history of psychiatric problems along 
with substance dependence for over 20 odd years, starting in 
the early teens with alcohol and becoming a regular user of 
cocaine for the past 10 to 15 years.  He reported always 
being depressed on top of this, feeling constantly depressed, 
discouraged, and lately losing his will to live more and 
more.  The impressions included major depression, recurrent, 
severe, without psychotic features, poly-substance 
dependence, and a personality-type disorder.  

In September 1997, the veteran underwent a VA compensation 
and pension examination.  He reported being discharged from 
service due to psychiatric problems.  He also reported that 
ever since service, he has felt a low mood, crying spells, 
hypersomnia and insomnia, low energy, low libido, the desire 
to seclude himself, and suicidal thoughts at times.  After a 
mental status examination, the diagnoses were major 
depressive disorder, recurrent, and schizoid personality 
disorder.  

An October 1997 VA discharge summary from the Hampton VAMC 
reflects a diagnosis of dysthymia.  

The veteran believes he initially showed prodromal signs of 
depression while in the military, and that the actions and 
behaviors he exhibited were of a clinically depressed person.

The veteran is competent to comment on his behavior and 
symptoms in service.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  But, as a layman, he does not have the 
medical expertise necessary to give a probative opinion on 
such additional determinative issues as his current diagnosis 
and whether it is causally related to his service in the 
military.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (a lay person is competent to state that certain in-
service symptomatology was experienced or witnessed, but is 
not competent to offer a medical opinion as to the cause or 
etiology of the claimed disability.)  In other words, he is 
not competent to opine as to the reason he manifested those 
symptoms, or a diagnosis for them.  This, instead, requires a 
supporting medical opinion.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The deficiency in the veteran's claim is not so much whether 
he has the condition at issue (major depression); that much 
his clear; he obviously does.  But there is no medical 
evidence causally linking the condition to his service in the 
military, so his appeal must be denied.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Although he now contends otherwise, the veteran was 
discharged from the military in May 1980 due to his chronic 
abuse of alcohol and drugs.  And he did not receive a 
diagnosis of a depressive disorder until several years later, 
initially in about 1993.  There is no supporting medical 
evidence indicating that he developed the major depression as 
a result of his service in the military or that the 
depressive disorder caused his chronic abuse of alcohol and 
drugs while in service.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
court held that veterans may receive VA benefits, including 
compensation, for an alcohol or drug abuse disability 
secondary to a service-connected disability.  This overruled 
a holding in a prior precedent case, Barela v. West, 11 Vet. 
App. 280 (1998).  However, the holding in the Allen case only 
applies in very limited circumstances, where the veteran 
shows by clear medical evidence that his alcohol and drug 
abuse disability is secondary to or caused by his primary 
service-connected disorder.  And in this particular case, he 
has not shown that he has a primary service-connected 
disorder (i.e., a psychiatric disability, major depression, 
related to his service in the military), much less that there 
is a secondary cause-and-effect relationship between 
such psychiatric disability and his documented long-standing 
history of abusing alcohol and drugs.  Consequently, the 
benefits requested cannot be granted..

Since the service medical records are far more 
contemporaneous to the relevant time in question, they are 
inherently more reliable and probative than the veteran's own 
personal, but unsubstantiated, allegations concerning the 
presence or absence of a psychiatric disorder (other than his 
alcohol and drug abuse) while in service.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  Even if there was 
such a medical opinion of record (which, again, there is 
not), it still would decline in probative value where, as 
here, there is such a lengthy time period between the 
purported incident in service and the current allegations.  
Cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Additionally, there is no record of a continuity of 
symptomatology after service to the present time to otherwise 
support the claim.  38 C.F.R. § 3.303(b).  And although the 
September 1997 VA medical examiner recorded the veteran's own 
personal account of his oral history, that is not sufficient 
to show a link to service because the examiner was merely 
recounting what the veteran had said, without offering any 
additional medical comment concerning whether his allegations 
are, in fact, true.  And even if the VA examiner did comment, 
his opinion would be based on an inaccurate factual premise 
since the veteran was discharged from service under the 
provisions of Chapter 9 for his alcohol and drug abuse, and 
not for his major depression as he claims.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  See also Reonal v. Brown, 5 
Vet. App. 458 (1993).  In fact, the medical evidence 
indicates he experienced mood changes, loss of family, loss 
of jobs, and legal problems due to his addictive behaviors, 
not as a result of his depressive disorder.

The preponderance of the evidence is against the claim 
because it does not show the veteran's major depressive 
disorder was manifested during service.  Doctors also have 
determined that his depressive disorder does not include 
symptoms of a psychosis; it was clinically ruled out, so he 
is not entitled to consideration of the presumptive 
provisions, either, even if his major depression was 
manifested within 1 year after service (which it was not).  
Therefore, since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for major depression is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

